                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

EDWARD WHITE,                             :
                        Petitioner,       :
                                          :
            v.                            :                       No. 5:19-cv-03535
                                          :
THE DISTRICT ATTORNEY OF LANCASTER :
COUNTY and THE ATTORNEY GENERAL           :
OF THE STATE OF PENNSYLVANIA              :
                  Respondents.             :
__________________________________________

                                             ORDER
       AND NOW, this 4th day of May, 2021, upon consideration of Edward White’s petition
for habeas corpus relief, see ECF No. 1, as well as the Report and Recomendation issued by
Magistrate Judge Richard A. Lloret, in which Judge Lloret recommends that White’s habeas
petition be summarily dismissed with prejudice, see ECF No. 24, and for the reasons set forth in
the Opinion issued this date, IT IS HEREBY ORDERED THAT:
       1.        The Report and Recommendation, ECF No. 24, is APPROVED and
ADOPTED;
       2.        The petition for a writ of habeas corpus, ECF No. 1, is DISMISSED, with
prejudice;
       3.        This case is CLOSED; and
       4.        There is no basis for an evidentiary hearing or the issuance of a Certificate of
Appealability.
                                                         BY THE COURT:


                                                       /s/ Joseph F. Leeson, Jr._________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




                                                   1
                                                050421
